                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

KETORIAN L. WILSON,                                       §
          Petitioner,                                     §
                                                          §
v.                                                        §    Civil Action No. 4:21-CV-541-O
                                                          §
SHERIFF TARRANT COUNTY,                                   §
           Respondent.                                    §

                                          OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Ketorian L. Wilson, a state prisoner confined in the Tarrant County jail, against the

sheriff of Tarrant County, Texas, Respondent. After considering the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be dismissed with prejudice as frivolous.

I. BACKGROUND

         On April 13, 2021, the clerk of Court received for filing Petitioner’s original form “Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241.” Pet., ECF No. 1. Because the petition was

illegible and incomprehensible, the Court ordered Petitioner to complete and return a second form

“Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,” which the clerk of Court received for

filing on May 26, 2021. Am. Pet., ECF No. 9.1 As best as the Court can decipher, Petitioner is

confined on new criminal charges for which he has yet to be convicted and on a parole violation. Id.

at 2. By way of the petition, he purports to challenge his pretrial detention; parole or mandatory

supervision; and time credits. Id. at 2. He appears to allege that he is a “General with the US Army,”

a “President,” and a “King” and to seek to be released from jail and let off parole because he will be


         1
          Petitioner also filed a form “Petition for a Writ of Habeas Corpus by a Person in State Custody” and amended
form “Petition for a Writ of Habeas Corpus by a Person in State Custody” under § 2254 raising the same or similar
claims in Civil Action No. 4:21-CV-542-O.
killed if he returns to the “Texas penitentiary.” Id. at 5–7.

II. DISCUSSION

       A habeas-corpus petition under 28 U.S.C. § 2241 is subject to summary dismissal if it plainly

appears from the face of the petition that the petitioner is not entitled to relief. 28 U.S.C. § 2243.

Petitioner alleges no facts to suggest that his current confinement is unlawful. His pleadings, even

when liberally construed in accordance with his pro se status, are nothing more than nonsensical and

unintelligible allegations. Accordingly, his petition is subject to summary dismissal on this basis.

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DISMISSED with prejudice as frivolous. Further, for the reasons discussed, a certificate of

appealability is DENIED. Petitioner’s application to proceed in forma pauperis filed on May 10,

2021, (ECF No. 6) is GRANTED; his application to proceed in forma pauperis filed on April 13,

2021, (ECF No. 2) is DENIED because it is not supported by any evidence upon which to determine

whether in-forma-pauperis status should be granted; and his applications to proceed in forma

pauperis filed on May 12 and May 26, 2021, (ECF Nos. 7, 10 & 11) are DENIED as repetitive.

       SO ORDERED on this 3rd day of June, 2021.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
